DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 21, 2022 has been entered. Claims 2 and 20 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3-19, and 21-22 remain pending. The Applicant’s amendments to the claims overcome each and every objection and rejection under 35 U.S.C. 112 (b) set forth in the Non-Final Office Action mailed February 1, 2022. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan").
Regarding claim 1, Quan teaches (Figs. 2, 3, 4, 8, and 10) an antenna array (10) for a transmit-array antenna system with a fixed feed antenna (12), comprising: an inner radiating surface (surface at 14a) for receiving a first signal from the fixed feed antenna (12), an outer radiating surface (surface at 14b) for emitting a second signal from the antenna array (10), and a platform (84) for electric connection of Radio Frequency, RF, components disposed between the inner (surface at 14a) and outer (surface at 14b) radiating surfaces, the platform (84) having a phase shifter (18) for each unit cell for operatively connecting the inner (surface at 14a) and outer (surface at 14b) radiating surfaces; and at least two unit cells (Fig. 2, Fig. 3), wherein each unit cell comprises a first antenna element (14a; Par. 21) on the inner radiating surface (surface at 14a) of the antenna array (10) and a second antenna element (14b) on the outer radiating surface (surface at 14b) of the antenna array (10); and the platform (84) is arranged to connect the at least two unit cells and is located in between the first (14a) and the second (14b) antenna elements.

    PNG
    media_image1.png
    175
    481
    media_image1.png
    Greyscale

Regarding claim 3, Quan teaches (Figs. 2, 3, 10) the antenna array according to claim 1, wherein said antenna elements (14) are waveguide antenna elements.
Regarding claim 4, Quan teaches (Figs. 2, 3, 10) the antenna array (10) according to claim 1, wherein the size of the antenna array (10) is m columns and n rows, and m equals to n, the antenna array (10) further comprising: m*n unit cells; m platforms (84) for electric connection of RF components, wherein each platform (84) comprises n phase shifters (18); and each platform (84) is arranged to connect the n unit cells of each column or the m unit cells of each row.

    PNG
    media_image2.png
    377
    571
    media_image2.png
    Greyscale

Regarding claim 8, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) is located about in the middle of a column or row of unit cells equidistant from the inner radiating surface (surface of 14a) and the outer radiating surface (surface of 14b).
Regarding claim 9, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) extends from one end of the antenna array (10) to an opposite end of the antenna array (10).
Regarding claim 13, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, further comprising at least one connector (124, Par. 36) for bias voltages and control signals, connected to the platform (84).
Regarding claim 15, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) comprises a printed circuit board (Par. 30).
Regarding claim 16, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 2, wherein the size of the antenna array (10) is m columns and n rows, and m equals to n, the antenna array (10) further comprising: m*n unit cells; m platforms (84) for electric connection of RF components, wherein each platform (84) comprises n phase shifters (18); and each platform (84) is arranged to connect the n unit cells of each column or the m unit cells of each row.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Rupp et al. (U.S. 6,421,021, hereafter "Rupp").
Regarding claim 10, Quan teaches the antenna array according to claim 1. 
Quan does not teach the antenna array according to claim 1, wherein the phase shifters are a vector modulator type phase shifters.
However, Rupp teaches (Figs. 1, 3, 5) an antenna array (72) wherein the phase shifter (684) are vector modulator type phase shifters (Col. 3, lines 15-40).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the phase shifter be a vector modulator type phase shifter, the vector modulator type phase shifter being a Monolithic Microwave Integrated Circuit as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65). 
Regarding claim 11, Quan teaches the antenna array according to claim 10.
Quan does not teach the antenna array according to claim 10, wherein at least one of transmit and receive amplifiers are integrated in the MMIC.
However, Rupp teaches (Figs. 1, 3, 5) an antenna array (72) wherein at least one of transmit and receive amplifiers (686, 687) are integrated in the MMIC (684).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have at least one of transmit and receive amplifiers integrated in the MMIC as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 12, Quan teaches the antenna array according to claim 1. 
Quan does not teach the antenna array according to claim 1, wherein the platform is located perpendicularly with respect to apertures of the inner and outer radiating surfaces of the antenna array.
However, Rupp teaches (Figs. 5, 6) an antenna array wherein the platform (94) is located perpendicularly with respect to apertures (90) of the inner (94E) and outer (94F) radiating surfaces of the antenna array.
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the platform located perpendicularly with respect to apertures of the inner and outer radiating surfaces of the antenna array as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 14, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) of claim 1, wherein the platform (84) is arranged to: receive the first signal from the fixed feed antenna (12) via the inner radiating surface (surface of 14a) and transfer the received first signal to the phase shifters (18), wherein the phase shifters (18) are arranged to shift phase and adjust amplitude of the received first signal to generate the second signal and transfer the second signal to the outer radiating surface (surface of 14b); and transmit the second signal via the outer radiating surface (surface of 14b) to free space.
Quan does not explicitly teach the antenna array according to claim 1, wherein the platform is arranged to: transfer the received first signal to the phase shifters via a first transmission line, and transfer the second signal via a second transmission line to the outer radiating surface.
However, Rupp teaches (Fig. 1) an antenna array wherein the platform is arranged to: transfer the received first signal to the phase shifters via a first transmission line (aperture 80, Col. 4, lines 19-22), and transfer the second signal via a second transmission line to the outer radiating surface (aperture 80, Col. 4, lines 19-22).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the platform is arranged to: receive the first signal from the fixed feed antenna via the inner radiating surface and transfer the received first signal to the phase shifters via a first transmission line, wherein the phase shifters are arranged to shift phase and adjust amplitude of the received first signal to generate the second signal and transfer the second signal via a second transmission line to the outer radiating surface; and transmit the second signal via the outer radiating surface to free space as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 18, Quan in view of Rupp teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim 3, wherein the size of the antenna array (10) is m columns and n rows, and m equals to n, the antenna array (10) further comprising: m*n unit cells; m platforms (84) for electric connection of RF components, wherein each platform (84) comprises n phase shifters; and each platform (84) is arranged to connect the n unit cells of each column or the m unit cells of each row.
Regarding claim 21, Quan in view of Rupp teaches the antenna array of claim 3.
Quan does not explicitly teach the antenna array of claim 3, wherein said waveguide antenna elements are filled with a dielectric material.
However, Rupp teaches an antenna array wherein said waveguide antenna elements (CTS aperture 80) are filled with a dielectric material (Col. 4, lines 19-22).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have said waveguide antenna elements filled with a dielectric material as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 22, Quan in view of Rupp teaches the antenna array of claim 10.
Quan does not explicitly teach the antenna array of claim 10, wherein the phase shifters are Monolithic Microwave Integrated Circuit, MMIC, phase shifters.
However, Rupp teaches (Figs. 1, 3, 5) an antenna array wherein the phase shifters (684) are Monolithic Microwave Integrated Circuit, MMIC, phase shifters (Col. 3, lines 15-40).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to the phase shifters be Monolithic Microwave Integrated Circuit, MMIC, phase shifters as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Rupp et al. (U.S. 6,421,021, hereafter "Rupp") as applied to claims 3 and 18 above, and further in view of Lee et al. (U.S. Pub. No. 2008/0030420, hereafter "Lee").
Regarding claim 19, Quan in view of Rupp teaches the antenna array according to claim 18. 
Quan in view of Rupp does not explicitly teach the antenna array according to claim 18, wherein the m platforms are arranged so that a distance between two adjacent platforms of the n platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms (54-9) is at least a half of a wavelength of the antenna array (Par. 45, “radiator strips 54-9 in an exemplary embodiment are each on the order on one cm in height, with a spacing of one half wavelength”).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms are arranged so that a distance between two adjacent platforms of the n platforms is at least a half of a wavelength of the antenna array as taught by Lee in order to achieve desired tuning, e.g. X-band (Lee Par. 44). 
Claims 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Lee et al. (U.S. Pub. No. 2008/0030420, hereafter "Lee").
Regarding claim 5, Quan teaches the antenna array according to claim 4. 
Quan does not teach the antenna array according to claim 4, wherein the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms (54-9) is at least a half of a wavelength of the antenna array (Par. 45, “radiator strips 54 9 in an exemplary embodiment are each on the order on one cm in height, with a spacing of one half wavelength”).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array as taught by Lee in order to achieve desired tuning, e.g. X-band (Lee Par. 44).
Regarding claim 6, Quan in view of Lee teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim 5, further comprising absorber material (114) to fill gaps between two platforms (84) of the m platforms (84).
Regarding claim 7, Quan teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim, further comprising first end-fire radiators (14a) connected to a first end of each phase shifter (18); and second end-fire radiators (14b) connected to a second end of each phase shifter (18).

    PNG
    media_image3.png
    282
    528
    media_image3.png
    Greyscale

Regarding claim 17, Quan teaches the antenna array of claim 16. 
Quan does not explicitly teach the antenna array according to claim 16, wherein the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms (54-9) is at least a half of a wavelength of the antenna array (Par. 45, “radiator strips 54-9 in an exemplary embodiment are each on the order on one cm in height, with a spacing of one half wavelength”).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array as taught by Lee in order to achieve desired tuning, e.g. X-band (Lee Par. 44).
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, 2, 4, 8, 9, 13, 15, and 16, Applicant argues on page 7 (Regarding Rejections under 35 U.S.C. § 102) that “the PCB (84) of Quan is not located between the first (14a) and second (14b) antenna elements as    recited by the limitations of claim 2 now included in claim 1”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language as written. Quan teaches the platform (84) is arranged to connect the at least two unit cells and is located in between the first (14a) and the second (14b) antenna elements. Although the first (14a) and second (14b) antenna elements are on the same surface of the platform (84), there is a portion of the platform (84) that is in between the first (14a) and second (14b) antenna elements, namely the portion of the platform (84) underneath the phase shifter (18).
Regarding claims 3, 5-7, 10-12, 14, 17-18, and 20, Applicant argues on page 8 (Regarding Rejections under 35 U.S.C. § 103)that “Quan does not appear to disclose at least the platform which is located in between the first and second antenna elements as recited by claim 1 and included in the claims rejected here. Further, Quan does not appear to have any teaching which would prompt a person of ordinary skill to modify Quan such that the platform was in between the antenna elements”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language as written. Quan teaches the platform (84) is arranged to connect the at least two unit cells and is located in between the first (14a) and the second (14b) antenna elements. Although the first (14a) and second (14b) antenna elements are on the same surface of the platform (84), there is a portion of the platform (84) that is in between the first (14a) and second (14b) antenna elements, namely the portion of the platform (84) underneath the phase shifter (18).
Applicant also argues on page 8 that “if the radiators of Rupp would be considered as antenna elements, the platform (e.g., PCB) would not be located in between the first and the second antenna elements”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language as written. Quan teaches the platform (84) is arranged to connect the at least two unit cells and is located in between the first (14a) and the second (14b) antenna elements. Although the first (14a) and second (14b) antenna elements are on the same surface of the platform (84), there is a portion of the platform (84) that is in between the first (14a) and second (14b) antenna elements, namely the portion of the platform (84) underneath the phase shifter (18).
Applicant argues on page 8 that “Lee does not disclose therein that the PCB would be in between the radiating elements, nor unit cells”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language as written. Quan teaches the platform (84) is arranged to connect the at least two unit cells and is located in between the first (14a) and the second (14b) antenna elements. Although the first (14a) and second (14b) antenna elements are on the same surface of the platform (84), there is a portion of the platform (84) that is in between the first (14a) and second (14b) antenna elements, namely the portion of the platform (84) underneath the phase shifter (18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845